DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9, 11-13, 15, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a condition monitoring device configured to receive sensor data from at least one of said plurality of sensor arrangements” in lines 14-15 and later recites “wherein the condition monitoring device is configured to receive sensor data from at least the temperature sensor” in lines 20-21. It is unclear if the “sensor data” recited in each of these limitations requires distinct data points, or if they are referring to the same set of data. If distinct data points are required, then the recitations of “said sensor data” and “the received sensor data” in at least lines 24 and 27-30 are unclear as to which sensor data is being referenced.
Claim 1 recites “an on-site data node and/or an external database” in line 25 and later recites “the condition monitoring device is further configured to transmit the received sensor data to the on-site data node and the external database” in lines 27-28, and also refers to both the on-site data node and the external database again in lines 28-29. The limitation “and/or” is given a broadest reasonable interpretation of requiring one of of the on on-site data node or the external database, and thus does not positively require both elements. However, the subsequent references in the claim appear to indicate that both elements are required. The use of both “and/or” and “and” in these limitations renders the claims unclear as to whether both elements are required, or if only one is. If only one is required, is the sensor data also only required to be transmitted to and stored on only one of the data node or external database?
Claim 13 incorporates all of the limitations of claim 1, which has been amended to introduce an on-site data node and an external database. The recitation of “at least one on-site located data node” and “a database” in claim 13 is unclear as to whether a new data node and a new database are being introduced. If new elements are being introduced, then the subsequent recitations in claim 13 of “said at least one on-site located data node” and “said database” are unclear as to which element is being referenced (the elements from claim 1 or those from claim 13).
Claims 2-7, 9, 11, 12, 15, and 16 are rejected as being dependent upon a claim or claims rejected under 35 U.S.C. 112(b). All claims are examined as best understood.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-7, 9, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Krupke (U.S. Patent No. 8,907,608) in view of Casey (U.S. Patent Application Publication No. 2014/0345812) and Parsadayan (U.S. Patent No. 6,850,822).
Regarding claim 1, Krupke discloses an apparatus for vertically closing an opening, said apparatus comprising:
a fixed element (22, 86) attached to a surface (12) and placed above a window or doorway opening (the operating beam assembly 22 is attached at end 86 above the opening, as shown in Figure 1);
a shielding element (10), said shielding element being configured to be in a first state when said opening is covered by said shielding element and thereby closed [FIG. 1], and a second state when said opening is open (column 4, lines 26-46);
a motor (28) configured such that said shielding element can be moved between said first and second state (column 5, lines 2-9), said motor being provided with a thermal circuit breaker (column 19, lines 38-45 discloses a thermal switch that opens in response to excessive heating, which reads on a thermal circuit breaker);
a plurality of sensor arrangements [FIG. 10]; and
a condition monitoring device (30) configured to receive sensor data from at least one of said plurality of sensor arrangements (column 10, line 43-column 11, line 5),
wherein a temperature detection arrangement is positioned inside the motor (column 19, lines 38-45 discloses positioning of the thermal sensor hardware switch in the AC windings of the motor 28);
wherein the condition monitoring device is configured to receive sensor data from the plurality of sensor arrangements, and wherein the condition monitoring device is configured to directly or indirectly compare said sensor data with reference data, being received from an on-site data node and/or an external database (the controller unit 30 includes memory 1016 and microcontroller 1000 for comparing the sensor data with reference data, which reads on an on-site data node) such that a service need and/or a safety issue can be identified (column 19, lines 38-45 discloses a trigger of the thermal sensor hardware switch in response to excessive heating as well as monitoring of the thermal sensor trigger; the determined level of excessive heating is considered to be reference data, and the monitoring of the sensor trigger is a comparison of the sensor data to the reference data; “Routine Control” step 1130 shown in Figure 11 and described in column 24, lines 20-30 also discloses a comparison of the sensor data to reference data to trigger a thermal overload response);
wherein the condition monitoring device is further configured to transmit the received sensor data to the on-site data node (column 10, line 53-column 11, line 35), wherein the on-site data node is configured to store the received sensor data (via EEPROM memory 1016).
Krupke does not disclose a roller connected to the fixed element and driven by the motor, on which the shielding element is wound and unwound, a separate temperature sensor that detects the state of the thermal circuit breaker, or an external database configured to receive and store the sensor data.
Nonetheless, Casey discloses an apparatus for closing an opening comprising a roller (30; paragraph 0047) connected to a fixed element [FIG. 1]; a shielding element (14) attached to the roller, said shielding element being adapted to be wound on and unwound from said roller (paragraph 0053) and a motor (26) configured to drive said roller to move the shielding element, and an external database configured to receive sensor data and store the received sensor data (the network 2726 disclosed in paragraph 0093 is configured to receive and store data including sensor data).
Furthermore, Parsadayan discloses a barrier operator including a thermal circuit breaker (column 5, lines 13-14) and a temperature sensor (222) configured to determine a temperature in the motor and, thereby, detect the state of said thermal circuit breaker (column 5, lines 5-21 discloses that the thermostatic switch 222 senses the temperature of the motor and a separate thermal breaker, wherein the state of the thermal breaker is detected by measuring the temperature before the breaker is triggered).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Krupke to have a roller on which the shielding element is wound and to include an external database, as taught by Casey, in order to reduce the space occupied by the door assembly in a lateral direction, or to enable the use of larger or variable size shielding elements while reducing the weight and storage size of the shielding element, and to provide means for remote monitoring of the apparatus for improved safety and maintenance/operating records.
It further would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Krupke to include the temperature sensor of Parsadayan, in order to provide means for advanced detection of overheating conditions, so as to allow for cooling to be implemented and to prevent unnecessary damage to the apparatus.
Regarding claim 2, Krupke discloses that at least one of the plurality of sensor arrangements is capable of detecting a vertical position of said shielding element (column 24, line 62-column 25, line 10).
Regarding claim 4, Krupke discloses that at least one of said plurality of sensor arrangements is capable of determining a position of a rotating element relative to said fixed element (column 24, line 62-column 25, line 10 discloses determining a position of a rotating optical wheel, which rotates relative to the fixed element 22), but does not disclose a roller.
Nonetheless, Casey discloses an apparatus including a roller (30) and a sensor arrangement capable of detecting a position of said roller relative to a fixed element (paragraph 0070 discloses a detection of rotations of the drive unit, which corresponds to a rotational position of the roller 30). As described with respect to claim 1 above, it would have been obvious to have modified the apparatus of Krupke to have the roller door configuration taught by Casey, in order to reduce the size and/or weight of the shielding element in its retracted and extended positions.
Regarding claim 5, Krupke discloses a first guiding element and a second guiding element (14, 16), but does not disclose that one of the plurality of sensor arrangements is capable of detecting a position of said shielding element along at least one horizontal axis relative to the guiding elements.
Nonetheless, Casey discloses an apparatus having first and second guiding elements (16) and a sensor arrangement (64) capable of detecting a position of said shielding element (14) along at least one horizontal axis relative to the guiding elements (paragraphs 0049, 0063: the sensor 64 detects movement of the shielding element 14 out of the guiding element in a horizontal direction as shown in Figure 9).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Krupke to include a sensor detecting position along a horizontal axis relative to the guiding element, as taught by Casey, in order to detect detachment of the shielding element from the guiding elements and to prevent further damage to the assembly by stopping operation of the motor.
Regarding claim 6, Krupke discloses a switch (column 14, lines 10-24 disclose buttons corresponding to a switch controlling the motor 28) for controlling said motor, wherein at least one of said plurality of sensor arrangements is capable of detecting a signal failure between said switch and said motor (column 16, lines 9-36 disclose a power failure signal 1013B; since the switch controlling the motor is not operable without power, the power failure signal 1013B constitutes a signal failure between the switch and the motor).
Regarding claim 7, Krupke discloses that at least one of said plurality of sensor arrangements is capable of detecting a number of starts and/or stops and/or time of operating of said motor (column 23, line 61-column 24, line 7 discloses that the microcontroller 1000 detects a number of cycles--which inherently includes starts and stops of the motor--as well as a run time of the motor).
Regarding claim 9, Krupke discloses that at least one of the plurality of sensor arrangements is an electric current sensor configured to determine an electric current fed to the motor (column 23, lines 30-40) [FIG. 24].
Regarding claim 12, Krupke discloses that the plurality of sensor arrangements is configured to determine a state of at least one of a circuit switch, a remote controller (53), a radar controller, a safety edge (38), a photocell, a limit switch, and a kill switch. It is noted that only one of the listed sensor arrangements is required by the claim.
Regarding claim 13, Krupke discloses a system comprising at least one apparatus according to claim 1 (as modified by Casey and Parsadayan, as set forth above), at least one on-site located data node (1000); and a database (1016); said at least one on-site located data node being configured to communicate with said condition monitoring device (30) and to communicate with said database (this limitation is treated with a broadest reasonable interpretation in view of the clarity issues with respect to 35 U.S.C. 112(b) above; the data node 1000 communicates with the database 1016 as described in at least column 22, lines 61-64, and with the secondary microcontroller of the condition monitoring device 30 as set forth in at least column 11, lines 6-15).
It is further noted that communication with an external database is taught by Casey, as set forth with respect to claim 1 above, but claim 13 introduces a separate database that is not specified as an external database configured to receive and store sensor data. Claim 13 is treated as best understood in view of the rejections under 35 U.S.C. 112(b) above.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Krupke (U.S. Patent No. 8,907,608) in view of Casey (U.S. Patent Application Publication No. 2014/0345812) and Parsadayan (U.S. Patent No. 6,850,822), as applied to claim 1 above, and further in view of EL Tilt Sensor (NPL document), hereinafter referred to as EL. Note: A copy of the EL NPL document has been provided with this Office Action.
Regarding claim 3, Krupke, as modified above, discloses the fixed element, but does not disclose a sensor arrangement capable of detecting an inclination of said fixed element about at least one axis.
Nonetheless, EL discloses a sensor capable of detecting an inclination of a fixed element about at least one axis (page 1 discloses a sensor that is attached to a fixed structure and is configured to detect changes in inclination).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Krupke, as modified above, to include the sensor detecting inclination taught by EL, in order to enable detection of movement of the fixed element that could result in misalignment and damage to the assembly, so as to alert a user to a need for maintenance or repair.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Krupke (U.S. Patent No. 8,907,608) in view of Casey (U.S. Patent Application Publication No. 2014/0345812) and Parsadayan (U.S. Patent No. 6,850,822), as applied to claim 1 above, and further in view of Schafer (U.S. Patent No. 8,026,809).
Regarding claim 11, Krupke, as modified above, discloses the plurality of sensor arrangements, but does not disclose a vibration sensor configured to determine a vibration of the apparatus.
Nonetheless, Schafer discloses an apparatus including a vibration sensor (21) configured to determine a vibration of the apparatus (column 7, lines 26-34).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Krupke, as modified above to include the vibration sensor taught by Schafer, in order to reduce power consumption by deactivating unnecessary sensors or other elements of the assembly when the door is not being operated.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Krupke (U.S. Patent No. 8,907,608) in view of Casey (U.S. Patent Application Publication No. 2014/0345812) and Parsadayan (U.S. Patent No. 6,850,822), as applied to claims 1 and 13 above, and further in view of Nagare (U.S. Patent No. 7,389,807).
Regarding claims 15 and 16, Krupke, as modified above, discloses the motor but does not disclose that the motor is arranged inside of a roller.
Nonetheless, Nagare discloses an apparatus including a motor (19) arranged inside of a roller (3) [FIG. 11].
Thus, it would have been obvious to have modified the apparatus of Krupke, as modified above, to have the roller door configuration including the motor positioned inside the roller, as taught by Nagare, in order to reduce the size and/or weight of the shielding element in its retracted and extended positions.

Response to Arguments
Applicant’s arguments, filed 5/20/22, with respect to the rejection(s) of claim(s) 1-7, 9, 11-13, 15, and 16 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the newly applied prior art reference (Parsadayan) and the amendments to the claims.
Applicant argues that Krupke does not disclose a temperature sensor that is not part of the thermal circuit breaker, which is found persuasive. The above rejection relies on the disclosure of Parsadayan to teach the use of a thermal circuit breaker and a separate temperature sensor. The amendments to the claims necessitated this new ground of rejection.
Applicant argues that Krupke fails to disclose transmission of received sensor data to the on-site data node and the external database, and storage of the received data in the on-site data node and the external database. This argument is also found persuasive. However, in the above rejection, Krupke is relied upon to disclose the receipt and storage of sensor data in an on-site data node. Krupke discloses an on-site data node in the form of the microcontroller 1000, which receives sensor data and incorporates EEPROM memory 1016 for storage of said sensor data. Casey is relied upon in the above rejection to teach the use of an external database in the form of a network that is configured for receipt and storage of data related to the operation of the door, including sensor data. Applicant did not set forth any arguments specifically directed to the external database disclosed by Casey. This new ground of rejection was also necessitated by amendment.
Applicant’s arguments with respect to the dependent claims and the disclosure or teaching of the modifying references EL, Schafer, and Nagare, do not specifically point out the patentability of the dependent claims in view of the disclosure of the cited refences. The arguments also do not show how the amendments avoid said references, and are therefore not found persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABE MASSAD/Examiner, Art Unit 3634